MEMORANDUM **
Larry Dale Allen appeals the district court’s summary judgment in favor of Boeing Company in his wrongful discharge action pursuant to the Family and Medical Leave Act, (“FMLA”), 29 U.S.C. § 2617(a)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s summary judgment, Margolis v. Ryan, 140 F.3d 850, 852 (9th Cir.1998), and we affirm.
The district court properly granted summary judgment in favor of Boeing. Allen may not assert FMLA protections for his absence from work because Allen did not timely notify his employer that his absence from work was due to a bout of the gout. See 29 C.F.R. § 825.208(e)(1); Rowe v. Laidlaw Transit, Inc., 244 F.3d 1115, 1118 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.